DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, 12, and 18 recite similar limitations related to “cooperatively support recovery of the individual by one or more of the at least one personal communication device of the individual or the at least one recovery server”.  However, this is an ambiguous phrase which does not have a plain and customary meaning, nor is it further defined by the claims in any meaningful terms.  Specifically, the function of “cooperatively support recovery” by both a personal communication device and a recovery server, both of which are only recited in generic terms, could reasonably have an infinite number of meanings.  Thus, it is unclear what constitutes to “cooperatively support recover” in the claimed context.  Therefore, claims 8, 10, 12, 18, and any dependent claims thereof based on their incorporation by reference, are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-7) and product (claims 8-18), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons, such as friends, counselors, case managers, parole officers, therapists, parents, and/or20 other individuals associated with an individual having at least one addiction) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions between two or more people, such as one or more friends, counselors, case managers, parole officers, therapists, parents, and/or20 other individuals and an individual having at least one addiction)) which include: a method, comprising: receiving personal data of an individual, the individual having at least one addiction to at least one activity, behavior, item, or substance; receiving at least one meeting indicator, the at least one meeting indicator indicative of at least one meeting to attend by the individual, the at least one meeting including at least one support meeting, group session, or one-on-one session; receiving at least one clarity indicator, the at least one clarity indicator indicative of at least one clarity in which to at least one of attend, engage, or participate by the individual, the at least one clarity including at least one spiritual clarity, mental clarity, or physical clarity; receiving at least one support contact indicator, the at least one support contact indicator indicative of at least one identifier or contact information of at least one supporter of the individual; creating at least one individual profile of the individual based at least in part on at least one of the individual's personal data, the at least one meeting indicator, the at least one clarity indicator, or the at least one support contact indicator; storing the at least one individual profile of the individual; determining at least one progress threshold based at least in part on the at least one individual profile of the individual; 2International Application No.: PCT/US2017/032492International Filing Date: May 12, 2017receiving at least one meeting attendance indicator, the at least one meeting attendance indicator indicative of whether the individual at least one of attends or attended one or more of the at least one meeting of the one or more of the at least one meeting; in response to receiving the at least one meeting attendance indicator, determining whether the individual at least one of attends or attended the one or more of the at least one meeting; receiving at least one clarity success indicator, the at least one clarity success indicator indicative of whether the individual at least one of attends, participates in, engages in, attended, participated in, or engaged in one or more of the at least one clarity;   Note that even if most humans would use a physical aid (e.g., pen and paper, or a calculator) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of this limitation.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the various steps/operations above as being performed by computer-based hardware, including at least one recovery server; storing information in at least one nontransitory computer-readable memory of the at least one personal communication device or the at least one nontransitory computer- readable memory of the at least one recovery server; at least one personal communication device of an individual, the at least one personal communication device of the individual having at least one respective processor, nontransitory computer-readable memory communicatively coupled to the at least one respective processor, display communicatively coupled to the at least one respective processor, and individual input interface communicatively coupled to the at least one respective processor; at least one recovery server that communicatively couples to the personal communication device of the individual via at least one communications network, the at least one recovery server having at least one processor and nontransitory computer- readable memory communicatively coupled to the at least one processor, wherein one or more of the at least one respective nontransitory computer- readable memory of the at least one personal communication device of the individual or the at least one nontransitory computer-readable memory of the at least one recovery server having at least one of respective processor-executable instructions or data stored therein, the at least one of respective processor-executable instructions or data which, when executed by one or more of the at least one respective processor of the at least one personal communication device or the at least one processor of the at least one recovery server, cause the at least one personal communication device of the individual and the at least one recovery server to perform the steps above by one or 8International Application No.: PCT/US2017/032492 International Filing Date: May 12, 2017 more of the at least one personal communication device of the individual or the at least one recovery server; outputting or displaying information to at least one respective personal communication device, each of the at least one respective personal communication devices having at least one respective display for displaying the content above; receiving, via at least one respective geolocation system that communicatively couples to the at least one respective personal communication device and by the at least one recovery server, at least one location indicator, the at least one location indicator indicative of at least one estimated geographic location of the at least one respective personal communication device as estimated 5International Application No.: PCT/US2017/032492International Filing Date: May 12, 2017by the at least one respective geolocation system that communicatively couples to the at least one respective personal communication device and subsequently using that location indicator associated with the respective personal communication device in subsequent steps above; obtaining, via at least one respective geolocation system that communicatively couples to the at least one personal communication wherein receiving at least one clarity success indicator further includes: receiving, via at least one respective biometric sensor that communicatively couples to the at least one respective personal communication device of the individual and by the at least one recovery server, at least one biometric indicator, the at least one biometric indicator indicative of at least one estimated biometric of the individual as estimated by the at least one respective biometric sensor that communicatively couples to the at least one respective personal communication device of the individual; wherein obtaining at least one clarity success indicator further includes: obtaining, via at least one respective biometric sensor that communicatively couples to the at least one personal communication device of the individual, at least one biometric indicator, the at least one biometric indicator indicative of at least one estimated biometric of the individual as estimated by the at least one respective biometric sensor that communicatively couples to the at least one personal communication device of the individual; wherein determining whether the individual at least one of attends or attended the one or more of the at least one meeting further includes: determining whether the at least one estimated geographic location of the at least one personal communication device of the individual at least one of coincides or coincided with the at least one respective location of the one or more of the at 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a), including stating that “well- known structures or components or both associated with computers, cell phones, and personal devices as well as Global Positioning System, computer networks, and the Internet have not been shown or described in order to avoid25 unnecessarily obscuring descriptions of the implementations” (pg. 14). The addition of these identified additional elements describing a computer system in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  Additionally, storing and retrieving information in non-transitory computer readable memory, as claimed has been held by the courts as a well-understood, routine and conventional function of a computer.  see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Sensors recited merely gather data and thus amount to insignificant extra solution data gathering activity as they merely collect data to be used in the abstract idea.  Lastly, receiving and TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, as well as insignificant pre or post solution activity, as the claimed devices are generically recited for receiving input or providing output, and thus does not represent a technical solution.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-3, 5-10, 12-15 and 17-18  are not directed to patent eligible subject matter.
Allowable Subject Matter
Claim 4, 11, and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcoming the rejection of any intervening claim under 35 USC 112(b) above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.